Exhibit 10.1 DATED NOVEMBER 18, F3 CAPITAL and VANTAGE DEEPWATER COMPANY SHARE SALE AND PURCHASE AGREEMENT relating to MANDARIN DRILLING CORPORATION THIS AGREEMENT is dated November 18, 2008 BETWEEN: (1) F3 CAPITAL, a company organised and existing under the laws of the Cayman Islands having its registered office at c/o Campbell Corporate Services Limited, Scotia Centre, PO Box 268, Grand Cayman KY1-1104, Cayman Islands (the “Seller”); and (2) VANTAGE DEEPWATER COMPANY, a company organised and existing under the laws of the Cayman Islands, having its registered office at PO Box 309, Ugland House, Grand Cayman KY1-1104, Cayman Islands (the “Buyer”) (together the “Parties” and each individually a “Party”) WHEREAS: (A) The Company (as defined below) entered into a shipbuilding contract dated 13 September 2007 (the “Shipbuilding Contract”) with Daewoo Shipbuilding & Marine Engineering Co., Ltd. (the “Builder”) in respect of the construction of one (1) drillship having hull number 3601 (the “Vessel”); (B) By a purchase agreement dated as of 24 March 2008 (the “Purchase Agreement”) the Company has agreed to sell the Vessel to Offshore Group Investment Limited (“OGIL”), a company organised and existing under the laws of the Cayman Islands and an affiliate of the Buyer; (C) The Seller and the Buyer have agreed terms which are set out below for the sale and purchase of the Sale Shares (as defined below) of the Company and for the termination of the Purchase Agreement. NOW IT IS HEREBY AGREED AS FOLLOWS: 1 DEFINITIONS 1.1 In this Agreement, unless the context otherwise requires: “Closing” means closing of the sale and purchase of the Sale Shares in accordance with this agreement and the satisfaction of all conditions contained herein. “Closing Date” means the date of the initial Closing and each subsequent Closing. “Company” means Mandarin Drilling Corporation, a company organised and existing under the laws of the Marshall Islands, having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960. “Construction Supervision Agreement” means the agreement by and between the Company and the Buyer to perform construction management services for the Vessel. “Encumbrance” means any preemptive right, encumbrance, lien, including any maritime lien, mortgage, deed of trust, pledge, assignment, security interest, charge, preference, participation interest, priority or security agreement. “Loan Agreement” means the loan agreement between the Seller and the Buyer whereby the Seller will make available to the Buyer within ten (10) days after the consummation of this Agreement the sum of US$20,000,000 on the terms set out in the loan agreement, including, inter-alia, interest at eight percent (8%) per annum. “Management Agreement” means the management agreement by and between the Company and the Buyer for the marketing and operational management of the Vessel. “New Warrants” means the warrants to purchase ordinary shares, par value $.001 per share, of Vantage Drilling Company to be issued to Seller at Closing substantially in the form attached as Exhibit A hereto. “Option Agreement” means the option agreement to purchase one deepwater drillship (hull no. 3602) by and between Valencia Drilling Corporation and the Buyer. “Original Warrants” means the warrants issued by Vantage Drilling Company to the Seller on June 12, 2008 evidenced by the warrant certificate number VTG-WS 0008 at an exercise price of US$6.00 per share. “Sale Shares” means an aggregate of 4,500 shares in the name of the Seller of US$1 par value each in the Company, all of which have been fully paid. “Shareholders’ Agreement” means the agreement between the Buyer and the Seller governing their shareholdings in the Company. “Termination Agreement” means the agreement between the Company and OGIL to terminate the Purchase Agreement with immediate effect. 1.2 Clause headings are inserted for convenience of reference only and shall be ignored in the interpretation of this Agreement. 1.3 In this Agreement, unless the context otherwise requires, references to clauses are to be construed as references to clauses of this Agreement. 2 AGREEMENT TO SALE AND PURCHASE On the terms of this agreement the Seller agrees to sell and the Buyer agrees to purchase with effect from Closing all of the Sale Shares with full title guarantee, free of any Encumbrances and together with all rights that attach (or may in the future attach) to them. 2 3 CONSIDERATION 3.1 The consideration for the Sale Shares is as follows: 3.1.1 the payment of US$40,000,000, payment of which has already been made by the Buyer to the Company pursuant to the Purchase Agreement, and receipt of which is hereby acknowledged; 3.1.2 the payment of an aggregate of US$149,750,000 in tranches by or on behalf of the Buyer to TMT Co. Ltd; and 3.1.3 the issue of an aggregate of 1,983,471 New Warrants in tranches to the Seller in the form attached as Exhibit A hereto. 3.2 Seller shall: 3.2.1 Exercise the Original Warrants to acquire 25,000,000 ordinary shares, par value $.001 per share, of Vantage Drilling Company, which shall rank pari passu in all respects with the existing ordinary shares of Vantage Drilling Company (the “Original Warrant Shares”). 3.2.2 Seller shall be entitled to registration rights for the Original Warrant Shares, the New Warrants and for the ordinary shares, par value $.001 per share, of Vantage Drilling Company, underlying the New Warrants. 4 CLOSING 4.1 On the initial Closing Date and each subsequent Closing Date, the following shall have taken place: 4.1.1 the Seller shall deliver to the Buyer: 4.1.1.1 an original certificate for at least 630 of the Sale Shares; and 4.1.1.2 a transfer instrument in respect of such Sale Shares, duly signed for the Seller in favour of the Buyer; 4.1.2 the Seller shall procure that any appropriate resolutions of the Board of Directors of the Company and/or the shareholders of the Company as may be necessary to give effect to the provisions of this Agreement are passed. 4.1.3 the Buyer shall deliver to the Seller: 3 4.1.3.1 a warrant instrument in respect of the New Warrants duly executed by the Buyer in the form attached at Exhibit A for at least 277,686 New Warrants; and 4.1.3.2 the payment of at least USD$20,965,000 to TMT Co Ltd. by wire transfer to an account designated by TMT Co Ltd. at least two business days prior to such Closing Date. 4.1.4 the Seller and the Buyer shall (or shall procure that the relevant parties) enter into: 4.1.4.1 the Shareholders’ Agreement; 4.1.4.2 the Loan Agreement; 4.1.4.3 the Termination Agreement; 4.1.4.4 the Management Agreement; 4.1.4.5 the Construction Supervision Agreement; 4.1.4.6 the Option Agreement; and 4.1.4.7 the Registration Rights Agreement. 4.1.5 Buyer shall procure that any appropriate resolutions of the Board of Directors, or any committee of the Board of Directors, of the Company as may be necessary to give effect to the provisions of this Agreement are passed. 5 REPRESENTATIONS AND WARRANTIES 5.1 Each of the Buyer and the Seller represents to the other that: 5.1.1 it is duly incorporated and presently validly existing; 5.1.2 this Agreement is duly executed by them and is valid, binding and enforceable against them. 5.2 The Seller also represents and warrants to the Buyer that the Company has (a) had no operations other than those related to the Shipbuilding Contract, (b) no assets other than the Shipbuilding Contract pursuant to which the Seller has paid various sums to the Builder to the date of this Agreement and (c) no liabilities or obligations other than the Shipbuilding Contract. 5.3 The Seller represents to the Buyer that the authorized capital of the Company consists of 10,000 ordinary shares, par value USD $1.00 per share, of which 10,000 shares are issued.The Seller is and will be on each Closing Date the owner of record and beneficial owner and holder of the Sale Shares delivered on such Closing Date, free and clear of all Encumbrances. 4 5.4 The Buyer warrants and represents to the Seller that it has obtained all the necessary corporate authorisations and has all the necessary powers and authority to issue the Original Warrant Shares and to enter into the agreements contemplated hereby and that the issue of the Original Warrant Shares to the Seller will not breach any terms of the memorandum and articles of association of Vantage Drilling Company, the Companies Law of the Cayman Islands or any legislation or regulations governing the American Stock Exchange. 5.5 All warranties, conditions and other terms implied by statute or common law are, to the fullest extent permitted by law, excluded from this Agreement. 6 ADDITIONAL AGREEMENTS 6.1 Seller agrees to exercise the Original Warrants in full within sixty days from the date hereof.The Seller agrees further to exercise the Original Warrants in increments of at least 3,500,000 ordinary shares (each an “Exercise”). 6.2 Buyer agrees that within seven business days of receipt of the proceeds from each Exercise to purchase at least 630 Sale Shares. 7 CONDITIONS TO CLOSING 7.1 The Buyer’s obligation to purchase the Sale Shares at each Closing is subject to the fulfillment of or written waiver by Buyer prior to such Closing of each of the following conditions: 7.1.1 The representations and warranties of the Seller contained in Section 5 shall be true on and as of each Closing with the same effect as though such representations and warranties had been made on and as of the date of such Closing. 7.1.2 All covenants, agreements and conditions contained in this Agreement to be performed by Seller on or prior to such Closing shall have been performed or complied with in all material respects. 7.1.3 The Seller shall have delivered on the Closing a certificate signed by an officer of the Seller certifying that the conditions specified in Section 7.1.1 and 7.1.2 have been fulfilled. 7.1.4 The Buyer shall have received proceeds from the Seller for the exercise of the Original Warrants of at least USD 5 7.1.5 The Buyer shall have received the certificates for such Sale Shares as provided for under Section 4.1.1. 7.1.6 The Seller shall have executed and delivered the agreements set forth in Section 4.1.4 on the initial Closing Date. 7.2 The Seller’s obligation to sell the Sale Shares at each Closing is subject to fulfillment of or written waiver by Seller prior to such Closing of each of the following conditions: 7.2.1 The representations and warranties of the Buyer contained in Section 5 shall be true on and as of each Closing with the same effect as though such representations and warranties had been made on and as of the date of such Closing. 7.2.2 All covenants, agreements and conditions contained in this Agreement to be performed by Buyer on or prior to such closing shall have been performed or complied with in all material respects. 7.2.3 The Buyer shall have delivered on the Closing a certificate signed by an officer of the Buyer certifying that the conditions specified in Section 7.2.1 and 7.2.2 have been fulfilled. 7.2.4 The Buyer shall have delivered the purchase price for such Sale Shares as provided for under Section 4.1.3. 7.2.5 The Buyer shall have executed and delivered the agreements set forth in Section 4.1.4 on the Initial Closing Date. 8 GENERAL INDEMNITY Each party (for the purposes of this clause), the “indemnifying Party” hereby agrees to pay promptly or, as the case may be, hold the other party (the “indemnified Party,” which expression shall include, its affiliates, and its or their respective directors, officers, employees and stockholders), harmless (on a full indemnity basis) and keep the indemnified Party or indemnified Parties indemnified against any liability, loss, charge, claim, demand, action, proceeding, damage, judgment, order or other sanction, enforcement, penalty, fine, fee, commission, interest, encumbrance, cost and expense of whatsoever nature which arises or is suffered or incurred by or imposed on the indemnified Party (each a “Liability”) that arises from (i) any breach of any representation or warranty given, made or repeated by an indemnifying Party or in any certificate or other document given or issued pursuant hereto, and (ii) any breach of any covenant or undertaking made or given by an indemnifying Party in this Agreement.Provided that the indemnifying Party shall not have any liability under this Clause unless the aggregate amount of the Liabilities for which the indemnifying Party would be liable under this Clause is greater than $100,000. 6 9 POST-CLOSING MATTERS 9.1 Following Closing, the Buyer unconditionally and irrevocably undertakes to the Seller that: 9.1.1 It will use its reasonable endeavours to obtain additional sources of funding for general corporate and business purposes through either: 9.1.1.1 third party investors; and/or 9.1.1.2 existing shareholders of the Buyer; and/or 9.1.1.3 the sale of one or more of the Buyer’s jack up rigs; in order to promote value in its business and its shares and in order to maintain the value in the Original Warrant Shares and any other shares in the capital of the Buyer that have been or will be in the future issued to the Seller; and 9.1.2 in the event that the Buyer wishes to issue any further shares in its capital to any third party other than pursuant to a registered offering, it shall give no less than seven days prior written notice to the Seller stating the number of shares to be issued and the price of the shares.The Seller shall have the option to subscribe for, at the price stated in the notice, that proportion of the shares proposed to be issued which the number of shares held by the Seller in the capital of the Buyer bears to the total number of shares in the Buyer in issue at the time the Buyer gives its notice to the Seller.The Seller may exercise the option by giving notice to the Buyer, at any time within seven days following the Buyer’s notice, accompanied by a banker’s draft made payable to the Buyer in respect of full payment for the shares to be subscribed for; 9.1.3 it shall procure that the directors of the Buyer use their powers under the Buyer’s memorandum and articles of association to appoint one (1) representative from the Seller as an additional director of Vantage Drilling Company with effect as of the initial Closing Date. 10 NOTICES 10.1 Any and all notices to be given under the terms of this Agreement shall be given in writing and shall be delivered personally or by facsimile or first class post to the following addresses: 7 10.1.1 To the Seller: F3 Capital c/o Campbell Corporate Services Limited Scotia Centre, PO Box Grand Cayman KY1-1104, Cayman Islands Fax: (345) 949 8613 with a copy to: Ince & Co International House 1 St Katherine’s Way London
